Citation Nr: 1508613	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-24 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral hand disability (claimed as bilateral carpal tunnel syndrome and degenerative arthritis of the hands), to include as secondary to service-connected lumbar spine degenerative joint disease. 

3.  Entitlement to service connection for a bilateral hand disability, to include as secondary to service-connected low back disability. 

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right elbow disability, to include as secondary to service-connected low back disability. 

5.  Entitlement to service connection for a right elbow disability, to include as secondary to service-connected low back disability. 

6.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left elbow disability, to include as secondary to service-connected low back disability.

7.  Entitlement to service connection for a left elbow disability, to include as secondary to service-connected low back disability.

8.  Entitlement to service connection for a right foot disability, to include as secondary to service-connected low back disability.

9.  Entitlement to service connection for a left foot disability, to include as secondary to service-connected low back disability.

10.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected low back disability.

11.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected low back disability.

12.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected low back disability. 

13.  Entitlement to an increased compensable disability rating for service-connected left ear hearing loss disability. 

14.  Entitlement to an initial disability rating in excess of 20 percent for service-connected cervical spine degenerative joint disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force (USAF) from December 1948 to December 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) from July and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  By the July 2008 rating action, the RO, in part, denied service connection for a right ear hearing loss disability.  The Veteran appealed this rating action to the Board. 

This appeal also stems from a November 2008 rating action.  By that rating action, the RO denied service connection for bilateral foot, bilateral hip and right knee disorders, each to include as secondary to the service-connected lumbar spine degenerative joint disease.  The RO also determined that new and material evidence had not been received to reopen previously denied claims for service connection for bilateral hand and elbow disorders, each to include as secondary to the service-connected low back disability.  (See November 2008 rating action).  The Veteran appealed this rating action to the Board. 

A review the record discloses that by the above-cited July 2008 rating action, the RO continued a noncompensable disability rating assigned to the service-connected left ear hearing loss disability, and granted service connection for a cervical spine disability; an initial 20 percent disability rating was assigned, effective October 5, 2007.  The Veteran submitted Notices of Disagreement in October 2008 and June 2009, wherein he disagreed with the noncompensable and 20 percent disability ratings assigned to the above-cited service-connected disabilities by the RO in its July 2008 rating action.  The RO has not issued a Statement of the Case that addresses the issues of  entitlement to an increased compensable disability rating for service-connected left ear hearing loss disability and entitlement to an initial disability rating in excess of 20 percent for service-connected cervical spine disability.  Thus, the Board directs that the RO issue one, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2014) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of a Statement of the Case along with information about the process for perfecting an appeal, if the Veteran so desires.

In his May 2012 Substantive Appeal (VA Form 9), the Veteran requested a hearing at a local RO before a Veterans Law Judge on issues number two (2) through 12 on the title page. In an October 2014 written statement, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(e) (2014).  Accordingly, the request has been withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In the decision below, the Board, in part, will reopen the previously denied claims for service connection for bilateral hand and right and left elbow disabilities, each to include as secondary to the service-connected low back disability, and remand the underlying service connection claims to the RO for additional development.  

The issues of entitlement to service connection for bilateral foot, bilateral hip and right knee disabilities, each to include as secondary to the service-connected low back disability, as well as the issues of entitlement to an increased compensable disability rating for service-connected left ear hearing loss disability and entitlement to an initial disability rating in excess of 20 percent for service-connected cervical spine disability are also addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  The Veteran served as an avionic systems superintendent during military service in the USAF, to include during mortar attacks in the Republic of Vietnam (RVN).
 
2.  The record contains competent medical and lay evidence indicating that the Veteran has a right ear hearing loss disability according to VA standards, which is causally related to his military service.

3.  By a final and unappealed April 1977 decision, the RO denied the Veteran's claims for service connection for bilateral hand disorder (originally claimed as (pathology for pain in the hands and elbows) and right and left elbow disorders.  

4.  Evidence added to the record since the RO's final April 1977 rating decision relates to unestablished facts necessary to substantiate the underlying claims for service connection for bilateral hand and elbow disorders. 


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was incurred in active military service and service connection for this disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 1154(a)(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The April 1977 decision, wherein the RO, in part, denied the Veteran's claim for service connection for bilateral hand disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
3.  Evidence received since the final April 1977 rating decision is new and material, and the claim for service connection for a bilateral hand disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The April 1977 decision, wherein the RO, in part, denied the Veteran's claim for service connection for a right elbow disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
5.  Evidence received since the final April 1977 rating decision is new and material, and the claim for service connection for a right elbow disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  The April 1977 decision, wherein the RO, in part, denied the Veteran's claim for service connection for a left elbow disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
7.  Evidence received since the final April 1977 rating decision is new and material, and the claim for service connection for a left elbow disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the Board's favorable disposition of the Veteran's claims for service connection for right ear hearing loss disability and its decision to reopen previously denied claims for service connection for bilateral hand and right and left elbow disabilities (originally claimed as pathology for pain in the hands and elbows), to include as secondary to service-connected low back disability in the decision below, the Board finds that all notification and development action needed to render a fair decision on these aspects of these claims has been accomplished.
II. Merits Analysis

A. Service Connection Claim-Right Ear Hearing Loss Disability

The Veteran seeks service connection for a right ear hearing loss disability.  He maintains that he has a right ear hearing loss disability for VA compensation purposes that is the result of having served as an avionic systems superintendent during military service in the USAF, to include during mortar attacks in the RVN.  He maintains that he was exposed to flight line noise and jet engine during his post-service employment at an aircraft corporation, as well as his recreational noise exposure from carpentry.  (See September 2012 VA hearing loss and tinnitus VA examination report). 

Service Connection-general criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The second and third elements may be established by showing continuity of symptomatology. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Hearing Loss-Criteria

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014). 

The United States Court of Appeals for Veterans Claims (Court), citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) stated in Hensley v. Brown, 5 Vet. App. 155 (1993), that it has held the above regulation, although prohibiting an award of service connection where audiometric test scores are within established limits, does not prevent a veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  See Hensley, supra (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385)).

The Board finds that Hickson element number one (1), evidence of a current disability, has been met.  As the Veteran scored 80 decibels in the right ear at 3,000 and 4,000 Hertz during a September 2012 VA audiometric examination, he has a right ear hearing loss disability according to VA standards during the appeal period.  (See September 2012 VA examination report).  Thus, Hickson element number one (1) has been met. 

Regarding Hickson element number two (2), evidence of in-service disease or injury, the Board finds that the medical evidence of record supports the Veteran's contention that he has a right ear sensorineural hearing loss disability that is causally related to noise exposure he experienced in service.  The Veteran has reported, in written statements, a history of military noise exposure due to service, and his DD Form 214 states that his military occupational specialty was an avionic systems superintendent in the USAF, a position that would have exposed the Veteran to loud aircraft and engine noise, as well as mortar attacks while serving in the Republic of Vietnam (RVN) according to his military personnel records.  Thus, in view of the Veteran's DD 214 reflecting that he served as an avionic systems superintending during his longstanding USAF service, and military personnel record reflecting that he was exposed to mortar attacks while serving in this position in the RVN, the Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a), (b)(West 2014).  

In addition, the Veteran's service treatment records disclose, in pertinent part, that he met the criteria for a VA hearing loss disability for VA compensation purposes during a March 1973 audiogram because he scored 40 decibels at 4000 Hertz.  See 38 C.F.R. § 3.385.  Audiograms performed prior and subsequent to the March 1973 audiogram, to include his July 1976 service retirement audiogram, do not reflect that the Veteran had a right ear hearing loss disability for VA compensation purposes.  On an accompanying Report of Medical History, dated in July 1976, the Veteran indicated, in part, that he had had hearing loss.  The examining clinician noted that the Veteran's reference to ear trouble referred to high frequency, neurosensory hearing loss since 1967 with associated complaints of mild tinnitus.  (Parenthetically, the Board observes that service connection for a left ear hearing loss disability and tinnitus has been established as being related to military service).  
Thus, in view of the Veteran's confirmed exposure to acoustic trauma from having served as an avionic systems superintendent, to include exposure to mortar in the RVN, and in-service evidence of having met the criteria of a hearing loss disability for VA compensation purposes on a March 1973 audiogram, the Board finds that Hickson element number two (2) has been met.  

Concerning Hickson element number three (3), nexus to military service, the Board finds that there are private and VA opinions that are supportive of and against the clam, respectively. 

Evidence in support of the claim includes January 2002, January 2004, and August and November 2007 reports, authored by J. B., M.D., an ear, nose and throat specialist.  In a January 2002 report, Dr. J. B. indicated that the Veteran had a bilateral high tone sensorineural hearing loss that one would expect from a career in jet aircraft maintenance.  In January 2004, Dr. J. B. opined that the Veteran had sensorineural hearing loss due to noise exposure on the flight line.  In August 2007, Dr. J. B. related that the Veteran had had complaints of hearing loss a decade previously (1997) and that it was initially believed to have been associated with his long career on the flight line.  (See January 2002, January 2004 and August 2007 reports, authored by J. B., M. D).  In a November 2007 report, Dr. J. B. opined that if the Veteran's hearing loss was due to age and underlying medical illness, then it would be expected to be rapidly progressive given his current (then) age (80).  In the Veteran's case, because audiograms, performed between the calendar years 2002-2007, showed that his high-frequency sloping sensorineural hearing loss had remained stable, Dr. J. B. concluded that it was a result of having worked in aviation maintenance for the USAF.  (See November 2007 report, prepared by J. B., M. D.).  

Although Dr. J. B. apparently did not review the Veteran's service treatment records in providing his favorable opinions, he did provide medical reasoning (November 2007 opinion) and took into account the Veteran's confirmed in-service noise exposure.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning).  Thus, for these reasons, the Board finds Dr. J. B.'s opinion to be of high probative value in evaluating the Veteran's claim. 

Evidence against the claim includes VA opinions, dated in June 2008 and September 2012.  In June 2008, after a history provided by the Veteran with respect to his right ear hearing loss that is consistent with that which was previously reported herein and his audiogram, the VA examiner opined that because there was no documented, hearing loss in the right ear at the time of service separation, his current right ear hearing was not due to military noise exposure.  (See June 2008 VA Hearing Loss examination report).  

In September 2012, a VA examiner concluded, after a recitation of the Veteran's history of service and post-service employment and recreational noise exposure, audiogram and above-cited service treatment records, that although a temporary threshold shift occurred in his right ear during military service (i.e., 40 decibels at 4000 Hertz during the March 1973 audiogram), his hearing sensitivity in the right ear was within normal limits at the time of military retirement with no significant shift in thresholds from the earliest in-service audiogram, performed 1963.  Based on this information, the VA examiner opined that it was less likely than not that
the Veteran's current right ear hearing loss was caused by or a result of military noise exposure.

The Board finds the June 2008 and September 2012 VA examiners' opinions to be of minimal probative value in evaluating the Veteran's claim for service connection for a right ear hearing loss disability.  Neither VA examiner provided any reason why the Veteran's in-service acoustic trauma was not a source of his current bilateral hearing loss, despite each clinician having noted his in-service noise exposure.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to establish when a measured hearing loss is...a 'disability' for which compensation may be paid, provided that the requirements for service connection are otherwise met..."). Further, in Hensley, the Court indicated that a veteran need not have met the requirements of 38 C.F.R. § 3.385 while in service, only presently.  Hensley, 5 Vet. App. at 158-59.  See also, Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The VA examiners' conclusory opinions based, in part, on the absence of documented hearing loss at discharge from service did not mean that there is no nexus between the Veteran's current right ear hearing loss and his in-service noise exposure which lessens their probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning).

The Veteran has consistently and credibly contended, in written statements, that in-service noise exposure caused his right ear hearing loss disability and that it has continued until the present time. See Layno v. Brown, 6 Vet. App. 465 (1994). Moreover, the Board finds that the VA examiners' opinions regarding his right ear hearing loss was apparently based, in part, on an erroneous assumption that service connection for this condition required a documentary showing of right ear hearing loss in service.  The Veteran is also competent to observe the presence of right ear hearing loss during and after his service and the Board finds his account of in-service onset of right ear hearing loss to be additional probative evidence in support of his claim. Thus, in view of Dr. J. B.'s favorable opinions that took into consideration the Veteran's confirmed in-service acoustic trauma and his statements as to his right ear hearing loss symptoms and experience, a finding of both chronicity and continuing right ear hearing loss disability since military service has been established.  Consequently, the competent and credible medical evidence of record supports the Veteran's claim for service connection for a right ear hearing loss disability.

The evidence in this case is at least in equipoise with regard to the cause of the Veteran's current right ear hearing loss disability.  Accordingly, service connection is warranted for the Veteran's right ear hearing loss disability.

B. New and Material Evidence to Reopen Claims-Bilateral Hand and Elbow Disorders

The Veteran seeks to reopen previously denied claims for service connection for bilateral hand and right and left elbow disorders.  

By a final April 1977 rating action, the RO denied service connection for bilateral hand and right and left elbow disabilities based on the fact that there was no clinical evidence of any bilateral hand and/or right and left elbow disabilities upon examination by VA in April 1977.  The Veteran was informed of the RO's April 1977 decision that same month, but he did not appeal.  There was also no relevant evidence added to the file during the applicable one year appeal period.  The RO's April 1977 rating action is, therefore, final.  38 U.S.C.A. § 7105. 

The Veteran's petition to reopen his previously denied claims for service connection bilateral hand and elbow disabilities was received by the RO in October 2007.  (See VA Form 21-4138, Statement in Support of Claim, received by the RO in October 2007). 

Evidence received since the RO's final April 1977 rating decision includes, in part, a September 2008 VA orthopedic examination report containing diagnoses of bilateral carpal tunnel syndrome (CTS) of the hands and degenerative arthritis of the elbows.  This report is new because it was not of record at the time of the RO's final April 1977 rating action.  It is also material.  It is material because it relates to an unestablished fact necessary to substantiate the claims, namely evidence that the Veteran currently has bilateral hand and elbow disabilities (i.e., bilateral CTS of the hands and degenerative arthritis of the elbows), an element that had not been established when VA denied the Veteran's claims in April 1977.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).

New and material evidence has been received and the claims for service connection for bilateral hand and left and right elbow disabilities (pathology for pain in the hands and elbows) are reopened as the new and material evidence raises a reasonable possibility of substantiating the claims.


ORDER

Service connection for a right ear hearing loss disability is granted. 

New and material evidence having been received, the claim of entitlement to service connection for a bilateral hand disability (originally claimed as pathology for pain in the hands) is reopened; to this extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a right elbow disability (originally claimed as pathology for pain in the elbows) is reopened; to this extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a left elbow disability (originally claimed as pathology for pain in the elbows) is reopened; to this extent, the appeal is granted.


REMAND

With respect to the merits of the Veteran's claims for service connection for bilateral hand and bilateral elbow disorders, as well as the claims for service connection for bilateral foot, bilateral hip and right knee disorders, the Board has determined that further development is warranted; specifically, to obtain outstanding Social Security Administration (SSA) records and to schedule the Veteran for a VA examination to determine the etiology of these disabilities, to include their relationship, if any, to the service-connected low back disability.

i) SSA records

The Board notes that the Veteran is in receipt of SSA disability benefits.  (See SSA's August 1985 letter to the Veteran); although, it is unclear if he is in receipt of such benefits for his claimed bilateral feet, bilateral hips, bilateral hands, bilateral elbows and right knee disorder.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that only relevant medical records or SSA disability records must be sought). Nevertheless, appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits. See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Upon remand of this matter, the AOJ should attempt to obtain the Veteran's SSA records and associate them with the Veteran's electronic claims file.

ii) VA examination

The Veteran maintains that his current bilateral foot, hip, hands, elbows, and right knee disorders had their onset during his period of military service in the USAF and that they have continued since that time.  

In a November 2008 rating action, the RO addressed the issues of entitlement to service connection for bilateral feet, bilateral hip, bilateral hand, bilateral elbow and right knee disorders as secondary to the service-connected low back disability.  (See November 2008 rating action).  In addition, in a written argument to the Board, the Veteran's representative also argued that the Veteran's bilateral hip and right knee disorders were secondary to the service-connected low back disability, and submitted internet articles that discussed the relationship between gait changes on the knees and hips.  (See Veteran's representative's January 2015 written argument to the Board with associated internet articles).  The Board notes that all possible theories of entitlement raised by the record must be considered.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  In its November 2008 rating action, the RO denied secondary service connection based on an absence of evidence showing a causal connection between the service-connected low back disability and the claimed disabilities on appeal.  

The Veteran has not been provided VCAA notice that addresses the requirements for secondary service connection in accordance with 38 C.F.R. § 3.310 (2014) and Allen v. Brown, 7 Vet. App. 439 (1995).  In addition, he has not been provided a VA examination by an appropriate specialist to determine if the orthopedic disabilities on appeal are secondary to this service-connected low back disability.  In September 2008, a VA nurse practitioner (NP) examined the Veteran to determine the etiology of his bilateral foot, hips, hands, elbows and right knee disorders.  (See September 2008 feet, orthopedic and nerve examination reports.)  The September 2008 VA NP opined that the Veteran's bilateral CTS of the hands, bilateral foot disorders (degenerative arthritis, bilateral claw toes, and mild pes planus) and degenerative joint disease of the right knee and elbows were not caused by or secondary to military service, but were related to age changes (degenerative joint disease of the right knee and elbows).  The September 2008 VA NP did not provide opinions on the secondary service connection element of the claims, or an opinion as to the etiology of the Veteran's degenerative joint disease of the hips, despite the RO's notation to the contrary in its November 2008 rating action.    

In view of the foregoing, the Board finds that the Veteran should be provided VCAA notice for the requirements of substantiating the above-cited service connection claims on a secondary basis, along with a VA examination by an appropriate specialist to determine if the Veteran's currently diagnosed bilateral foot, bilateral hip, bilateral hand, bilateral elbow and right knee disorders have been caused or aggravated (permanently worsened beyond their natural progression) by the service-connected low back disability.  

iii) Manlincon Issues-Increased and Initial Ratings of Left Ear Hearing Loss and Cervical Spine Disability

The Veteran has raised Manlincon issues with regard to the claims of entitlement to increased compensable and initial rating in excess of 20 percent for service-connected left ear hearing loss and cervical spine disabilities, respectively. Manlincon supra.  

As noted in the Introduction, by a July 2008 rating action, the RO continued a noncompensable disability rating assigned to the service-connected left ear hearing loss disability, and granted service connection for a cervical spine disability; an initial 20 percent disability rating was assigned, effective October 5, 2007.  The Veteran submitted Notices of Disagreement in October 2008 and June 2009, wherein he disagreed with the noncompensable and 20 percent disability ratings assigned to the above-cited disabilities by the RO in its July 2008 rating action.  The RO has not issued a Statement of the Case that addresses the issues of entitlement to an increased compensable disability rating for service-connected left ear hearing loss disability and entitlement to an initial disability rating in excess of 20 percent for service-connected cervical spine disability.  Therefore, the Board must remand the above-cited increased and initial rating claims, rather than merely referring them.  A Statement of the Case must be issued and the Veteran given an opportunity to perfect the appeal of these claims to the Board.  See Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Appropriate efforts should be made to obtain from the SSA the records pertinent to the Veteran's claim for SSA disability benefits.  If such records are unavailable, a notation to that effect should be made in the Veteran's electronic claims file. 

2.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims file.

3.  Following completion of the above, schedule the Veteran for an examination by an appropriate examiner in order to ascertain the nature and likely etiology of any currently diagnosed bilateral foot, bilateral hip, bilateral hand, bilateral elbow and right knee disorders.  The Veteran's electronic claims file must be provided to the examiner for review of pertinent documents therein.  In the examination report, the examiner must indicate that such a review was conducted.  The examiner should elicit from the Veteran and record a complete clinical history referable to his feet, hips, hands, elbows, and right knee. 

The examiner should provide opinions with respect to the following questions as it relates to each specific disorder: 

(i) Is it at least as likely as not (50 percent or greater likelihood) that any currently present bilateral foot, bilateral hip, bilateral hand, bilateral elbow, and right knee disorders are etiologically related to, or had their onset during, active military service?  In providing the requested opinions, the VA examiner is specifically directed to comment on the following evidence in the Veteran's service treatment records:
 		
a. burning and tingling feet in June 1970 and May 1972; 

b. aching joints and tingling in both arms distally in March 1974;

      c. assessment of right knee cellulitis in July 1974; 

d. assessments of right elbow muscle strain, right elbow tendonitis and pulled plantaris of the left foot in September 1974, February 1975, and March 1975, respectively;  

e. assessment of rule out rheumatoid arthritis in April 1975;

f. March 1975 Periodic examination report containing the examiner's notation that the Veteran had had right elbow pain for the previous six (6) months and soreness in all joints when he woke in the morning;

g. July 1976 retirement examination report reflecting that the Veteran's feet and upper and lower extremities were evaluated as "normal;" 

h. July 1976 Report of Medical History disclosing that the Veteran reported having received treatment for arthritis and that he had considerable pain in his joints, especially in the morning or when he bent over.  He reported that he had had swollen or painful joints; arthritis, bone or other joint deformity, and foot trouble; 

i. SF 507, dated in July 1976, containing the examining clinician's notations that the Veteran had painful joints, cramps in his legs, arthritis and bone deformity and recurrent back pain all referred to as "aching joints" when he initially woke-up in the morning; foot trouble, which was referred to as mild-moderate discomfort and swelling following prolonged standing or walking on hard surfaces that resolved with rest; and, a single episodes of tennis elbow in 1975 that was treated and resolved without recurrence;

j. X-ray interpretations of the elbows, dated in November 1976, reflecting a small calcific density projection off the radial aspect of the distal humerus that might have been secondary to old trauma to soft tissues or possible avulsion fracture.  Similar area seen along the ulnar aspect of the distal left humerus.  There was no evidence of any significant spur formation; and,

k. X-ray interpretations of the right knee, dated in November 1976, reflecting that it was within normal limits.  

(ii) Is it at least as likely as not (50 percent or greater likelihood) that any currently present bilateral foot, bilateral hip, bilateral hand, bilateral elbow and right knee disorder(s) has/have been caused or aggravated by (permanently worsened beyond the natural progress of the disorder) by the service-connected lumbar spine degenerative joint disease. 

(iii) If it is determined that the Veteran's bilateral foot, bilateral hip, bilateral hand, bilateral elbow and/or right knee disorder has been aggravated (permanently worsened) by the service-connected low back disability, the VA examiner should identify the baseline level of the specific disability and the degree of disability due to aggravation.

In formulating the foregoing opinions, the VA examiner is requested to review the other medical opinions of record; specifically, a September 2008 VA NP's opinion that the Veteran's bilateral foot disorder, bilateral CTS of the hands and degenerative arthritis of the elbows and right knee were not caused or secondary to military service and M. A., M. D.'s May 2009 opinion that the Veteran had chronic osteoarthritis that was related to military service trauma. 

All findings, along with a fully articulated medical rationale for all opinions expressed, must be set forth in the examination report. 

If the examiner cannot provide his or her requested opinion without resort to speculation, he or she should state why that is the case and what evidence, if any, is necessary to provide it.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  The AOJ should furnish the Veteran with a Statement of the Case pertaining to the issues of entitlement to an increased compensable disability rating for a left ear hearing loss disability and entitlement to an initial disability rating in excess of 20 percent for cervical spine degenerative joint disease.  These claims should not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

5.  Readjudicate the claims for service connection for bilateral foot, bilateral hip, bilateral hand, bilateral elbow and right knee disorders, to include as secondary to service-connected low back disability.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


